Citation Nr: 0613175	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  03-30 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Whether clear and unmistakable error (CUE) was committed 
in the May 25, 1971 rating decision assigning a 20 percent 
evaluation for the residuals of gunshot wounds to the chest 
with injury to muscle groups XX and XXI and a history of left 
pneumothorax.

2. Whether clear and unmistakable error was committed in the 
May 25, 1971 rating decision assigning a 10 percent 
evaluation for the residuals of gunshot wounds to the left 
(minor) arm with injury to muscle group VI.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to January 
1971, including combat service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied the benefits sought 
on appeal.  The Board's decisions on the instant claims were 
appealed to the Court, which remanded the matter to the Board 
in September 2005 for compliance with instructions in a 
September 2005 joint motion.  


FINDINGS OF FACT

1. The correct facts, as they were known at the time of the 
May 1971 rating decision, were before the adjudicator at the 
time of the rating decision.

2. The statutory and regulatory provisions extant at the time 
of the May 1971 rating decision were correctly applied in 
assigning a 20 percent rating collectively for the residuals 
of gunshot wounds to the chest with injury to muscle groups 
XX and XXI.

3. The May 1971 rating decision assigning a 20 percent rating 
collectively for the residuals of gunshot wounds to the chest 
with injury to muscle groups XX and XXI and a history of left 
pneumothorax does not contain factual or legal errors of such 
magnitude, individually or cumulatively, that a different 
outcome would have to have been reached in their absence.

4. The statutory and regulatory provisions extant at the time 
of the May 1971 rating decision were correctly applied in 
assigning a 10 percent rating for the residuals of gunshot 
wounds to the left arm with injury to muscle group VI.

5. The May 1971 rating decision assigning a 10 percent rating 
for the residuals of gunshot wounds to the left arm with 
injury to muscle group VI does not contain factual or legal 
errors of such magnitude, individually or cumulatively, that 
a different outcome would have to have been reached in their 
absence.


CONCLUSIONS OF LAW

1. Clear and unmistakable error is not shown in the May 25, 
1971 rating decision assigning a 20 percent rating for the 
residuals of gunshot wounds to the chest with injury to 
muscle groups XX and XXI and a history of left pneumothorax. 
38 C.F.R. § 3.105 (2005).

2. Clear and unmistakable error is not shown in the May 25, 
1971 rating decision assigning a 10 percent rating for the 
residuals of gunshot wounds to the left arm with injury to 
muscle group VI. 38 C.F.R. § 3.105 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification. 
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authority or except as provided in 38 C.F.R. 
§§ 3.105 and 3.2600. See 38 C.F.R. § 3.104(a).


38 C.F.R. § 3.105(a) states that previous determinations that 
are final and binding, including decisions of service 
connection and degree of disability, will be accepted as 
correct in the absence of clear and unmistakable error (CUE). 
Where evidence establishes such error, the prior decision 
will be reversed or amended.

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test for determining when 
there has been clear and unmistakable error committed in a 
prior decision. This test is as follows: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question. See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell. In Fugo, 6 
Vet. App. at 43-44, the Court stated:

...CUE is a very specific and rare kind of 
"error." It is the kind of error, of fact or of 
law, that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different but 
for the error. . . . If a claimant-appellant 
wishes to reasonably raise CUE there must be 
some degree of specificity as to what the 
alleged error is and, unless it is the kind of 
error . . . that, if true, would be CUE on its 
face, persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error. It must be 
remembered that there is a presumption of 
validity to otherwise final decisions, and that 
where such decisions are collaterally attacked, 
and a CUE claim is undoubtedly a collateral 
attack, the presumption is even stronger.


Thus, as a threshold matter, a claimant must plead clear and 
unmistakable error with sufficient particularity. Only if 
this threshold requirement is met does the Board have any 
obligation to address the merits of the CUE claim. See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995).

The Court also held in Fugo that allegations that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error. Fugo v. Brown, 6 Vet. App. at 44. 
Similarly, broad brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of error cannot constitute a 
valid claim of clear and unmistakable error. Id. 
Additionally, the Court held that VA's breach of its duty to 
assist cannot form a basis for a claim of clear and 
unmistakable error. Caffrey v. Brown, 6 Vet. App. 377, 382 
(1994).

The veteran asserts that clear and unmistakable error was 
committed by the RO in its assignment of ratings for the 
residuals of gunshot wounds to the chest and left arm because 
it did not obtain his service medical records and base its 
decision on the facts that were known at that time, 
specifically, that his wounds were through-and-through 
gunshot wounds due to high-velocity missiles which caused 
extensive debridement and prolonged infection. The Court's 
order granting the joint motion has the effect of requiring 
the Board to address these matters.  

In regard to the assertion that CUE was committed because not 
all service medical records were obtained, the Court has held 
that there can not be CUE in a breach of a duty to assist.  
Caffrey v. Brown, 6 Vet. App. 377, 382-3 (1994).  Thus, the 
veteran's assertion that VA's failure to obtain his service 
medical records was CUE cannot stand.  

Since the Court held this, it does not appear that its 
"facts as known at the time" test is one of whether 
evidence, if obtained, would have resulted in a different 
outcome.  Instead, as the parenthetical material after the 
recitation of that test implies, and consistent with the 
declarations in Fugo, a factual CUE would be present if a 
reasonable mind could not have found such a fact based on the 
evidence then of record.  It might be added that to construe 
the "facts as known at the time test" otherwise would make 
nonsense of regulations permitting claims to be reopened 
based on new and material evidence.

The Court's order also has the effect of requiring the Board 
to discuss 38 C.F.R. §§ 3.156(b) and 3.400(q)(2).  In 
essence, neither 38 C.F.R. §§ 3.156(b) nor 3.400(q)(2) is 
applicable to the May 1971 rating decision under 
consideration here.  Rather, these regulations apply to the 
rating decision made when the absent service medical records 
were ultimately received and considered.  Those regulations 
could provide a procedure or mechanism for accomplishment of 
the resolution that the veteran apparently seeks - assignment 
of a higher rating back to the original date of claim -- if 
warranted by the service medical records which were missing 
at the time of the May 1971 rating decision.  The CUE, if 
there is any, would be in the rating decision in which the 
later-forwarded service medical records were ultimately 
considered, not in the May 1971 rating decision. 

Chest and left arm wounds

At the time of the May 1971 rating decision, 38 C.F.R. § 4.56 
set out criteria for evaluating muscle disabilities. In 
pertinent part, a moderate disability is a through-and-
through or deep penetrating wound of relatively short track 
by a single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; there must be objective 
findings of scarring, small or linear, indicating a short 
track of missile through the muscle tissue; there must also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and definite weakness or fatigue in 
comparative tests. Service department record or other 
sufficient evidence of hospitalization in service for the 
treatment of the wound must show consistent complaints of one 
or more of the cardinal signs and symptoms of muscle 
disability. For VA purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

In order for a muscle injury to be deemed moderately severe, 
the wound must be a through-and-through or deep penetrating 
wound by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. There must also be 
evidence of scars indicating the track of a missile through 
important muscle groups as well as indications on palpation 
of moderate loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side. 
Tests of strength and endurance compared with the sound side 
must demonstrate positive evidence of impairment. Service 
department record or other sufficient evidence showing 
hospitalization for a prolonged period in service for 
treatment of wound of severe grade must show consistent 
complaint of cardinal symptoms of muscle wounds. 
Additionally, evidence of unemployability because of an 
inability to keep up to production standards is to be 
considered, if present.

A severe muscle injury is a through-and-through or deep 
penetrating wound due to high-velocity missile or large or 
multiple low velocity missiles, or explosive effect of high 
velocity missile, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.

Additionally, at the time of the May 1971 rating decision, 38 
C.F.R. § 4.55 allowed for the elevation of the rating for 
major muscle groups affected when muscles in the same 
anatomical region were damaged. For example, when muscle 
groups in the shoulder girdle and arm, such as here, are both 
damaged, § 4.55 specifically states that ratings will not be 
combined, but instead, the rating for the major group 
affected will be elevated from moderate to moderately severe, 
or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.

The gunshot wound occurred on June 3, 1970.  Based on the 
regulations as outlined above, it is obvious that records of 
treatment of the initial gunshot wound are of utmost 
importance when assigning the appropriate rating. Not only 
does Section 4.56 make specific reference to the medical 
findings from service department records that must be 
considered, it requires consideration of the type of 
trajectory that penetrated the muscle group, i.e.: single 
bullet, small shell, high-velocity missile. There is, 
however, no statutory or regulatory requirement that all 
service medical records be obtained prior to initially rating 
a disability.  Service medical records showing treatment and 
incurrence of gunshot wounds were not present at the time of 
the May 1971 rating decision.

The record on May 25, 1971 included the veteran's application 
for VA compensation benefits listing gunshot wounds to the 
left lung and left arm, the veteran's service medical records 
(not including records of hospitalization for gunshot 
wounds), VA examination reports dated in April and May 1971 
including diagnoses of moderate injuries to muscle groups VI, 
XX and XXI, and notification dated May 24, 1971 that the 
veteran's records of service treatment for the claimed 
injuries were requested from Valley Forge Army Hospital. 
Thus, to provide compensation benefits to the veteran 
quickly, the May 25, 1971 rating decision was made without 
the benefit of all of the veteran's service treatment 
records.

In its May 1971 rating decision, the RO rated the residuals 
of gunshot wounds to the chest and left arm on findings of 
scarring upon service separation examination and the VA 
medical examiner's characterization of the veteran's gunshot 
wounds as moderate. The diagnoses of moderate disabilities 
were supported by findings of no cardinal signs or symptoms 
of more severe disabilities such as weakness and/or sensory 
or motor changes. Thus, the Board finds that even though the 
rating specialist did not wait for all service treatment 
records to be obtained -- in this case, clinical records of 
hospital treatment of the veteran's injuries -- he properly 
applied the statutory and regulatory provisions extant at the 
time of the rating because there were not any statutory or 
regulatory guidelines requiring that a rating decision be 
based on a review of all service medical records, including 
clinical records. Moreover, the evidence then of record 
supported the ratings then assigned; that evidence does not 
undebatably support only a higher rating.

The Court's order has the effect of requiring the Board to 
discuss the findings shown in service medical records and VA 
examination reports in the context of Diagnostic Codes 5306, 
5320, 5321, and 6818.  The service medical records that were 
of record in May 1971 do not identify with certainty the 
exact muscles injured or the exact severity of such injuries.  
VA examination reports dated in April and May 1971 including 
diagnoses of injuries to muscle groups VI, XX and XXI, termed 
"moderate" as to the latter two muscle groups.  Thus, based 
upon the available evidence, the RO properly elevated the 
rating for Muscle Groups XX and XXI to a "moderately 
severe" 20 percent rating (Diagnostic Codes 5320 and 5321).  
The evidence then of record did not include the findings 
relative to the type of injury, history and complaint, or 
objective findings for moderately severe or severe disability 
of Muscle Group VI (Diagnostic Code 5306).  

Similarly, there was no CUE in failing to grant a higher 
rating under Diagnostic Code 6818 on the basis of the 
evidence then of record.  The May 1971 rating decision 
assigned a noncompensable rating for "residual, pneumonitis 
- pneumonia."  Neither the available service medical records 
nor the April 1971 VA examination report showed a bullet or 
missile retained in the lung, scattered rales, limited 
excursion, or other findings supporting a compensable rating.  
On examination in April 1971, the veteran's complaints were 
of shortness of breath on strenuous exertion, not on moderate 
exertion.  Also, while the veteran complained of chest pain, 
he implied that it was present only at times.  The chest X-
ray described loss of sharp definition of the left 
hemidiaphragm but not adhesion.  Moderate myocardial 
deficiency was not reported.  Instead, the chest X-ray 
picture was of a normal cardiovascular silhouette, pulse was 
80, blood pressure was 110/70, and the examiner stated that 
both the cardiovascular system and the respiratory system 
were within normal limits.  An old pleural reaction was 
thought to have occurred, but thickening of the pleura was 
not reported.  Additionally, no emphysema, deformity of the 
chest, scoliosis, hemoptysis, or restricted expansion of the 
lower chest was reported and both X-rays and physical 
examinations were performed.  The reports were of clear lung 
fields, clear breath sounds which were well heard throughout, 
and a probable past pleural reaction instead of a current 
process.  There were no reports of excursions restricted and 
the veteran stated that he does not cough.  It is not 
undebatable that a compensable rating was warranted under 
Diagnostic Code 6818.

Therefore, the Board specifically finds - based on the 
evidence then of record and the law in effect at the time -- 
that the correct facts, as they were known at the time of the 
May 1971 rating decision, were before the adjudicator at the 
time of the rating decision and the statutory and regulatory 
provisions extant at the time of that rating decision were 
correctly applied in assigning the disability evaluations. 
Furthermore, the May 1971 rating decision assigning a 20 
percent rating for the residuals of gunshot wounds to the 
chest with injury to muscle groups XX and XXI and assigning a 
10 percent rating for residuals of gunshot wounds to the left 
arm with injury to muscle group VI did not contain factual or 
legal errors of such magnitude, individually or cumulatively, 
that a different outcome would have to have been reached in 
their absence. Specifically, the rating specialist assigned 
the most advantageous ratings based upon his weighing of the 
evidence in May 1971 and there is no evidence of an error to 
which reasonable minds could not differ. 

There is an argument that the assignment of ratings for 
moderate disabilities was clearly and unmistakably erroneous 
based either on a disagreement with the manner in which the 
evidence then considered was weighed or on an assertion that 
failure to rate the disability based on all service medical 
records (rather than partial medical records from service) 
constitutes CUE. As noted above, however, allegations that 
previous adjudications improperly weighed and evaluated 
evidence can never rise to the stringent definition of clear 
and unmistakable error. Similarly, VA's breach of its duty to 
assist (i.e., failure to obtain all service medical records 
or, in this case, clinical records) cannot form a basis for a 
claim of clear and unmistakable error. Caffrey v. Brown, 6 
Vet. App. 377, 382 (1994).

Duties to notify and to assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) are not applicable to claims of clear and 
unmistakable error (CUE) in an RO determination. See Parker 
v. Principi, 15 Vet. App. 407, 412 (2002). CUE claims are not 
conventional appeals, but requests for revisions of previous 
decisions. See Disabled American Veterans v. Gober, 234 F.3d 
682, 694 (Fed. Cir. 2000) citing Haines v. West, 154 F.3d 
1298, 1300 (Fed. Cir. 1998).  Thus, the moving party bears 
the burden of presenting allegations of error which existed 
at the time of the decision alleged to be the product of CUE.  
See Livesay v. Principi, 15 Vet. App. 165, 178-179 (2001).  
As a consequence, notifying an appellant of evidence 
necessary to substantiate a claim and assisting him in 
obtaining such evidence are obviously not requirements for 
CUE claims.  


ORDER

Clear and unmistakable error having not been committed in the 
May 25, 1971 rating decision assigning a 20 percent rating 
for the residuals of gunshot wounds to the chest with injury 
to muscle groups XX and XXI and a history of left 
pneumothorax, the veteran's appeal is denied.

Clear and unmistakable error having not been committed in the 
May 25, 1971 rating decision assigning a 10 percent rating 
for the residuals of gunshot wounds to the left arm with 
injury to muscle group VI, the veteran's appeal is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


